Continuation of 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

With respect to the prior art rejections having Wei as a primary reference, Applicant submits, "[The] use and placement of a monitoring device or catheter in the lumen of Wei's device is an integral part of Wei's invention." Applicant cites several portions of Wei which disclose advantages to using the monitoring catheter for placement in the trachea (Remarks, pg. 6-7). 
The monitoring device (54) and unit (10) of Wei are not "integral" in the sense that the monitoring device is fixedly positioned within the tube lumen of the unit. Rather, as no noted in the previous Office action, the "monitoring device" is an element that is removed from the unit of Wei (reference numeral 10, comparable to the claimed "apparatus" of the present application), and said unit functions independently after said removal. Accordingly, the tube lumen of the unit (10) or apparatus of Wei/Wei as modified is itself at least as unobstructed as Applicant's disclosed apparatus (i.e., no element of the unit itself substantially obstructs the tube lumen), but is capable of being used in an obstructed state with the monitoring device in place (e.g., during placement) and is capable of being used in an unobstructed state with the monitoring device removed (e.g., after placement). 
Furthermore, the scope of the term "unobstructed" is unclear in light of the application as filed and/or lacks sufficient support. Firstly, the term "obstructed" does not appear anywhere in the specification as filed. Additionally, each of Applicant's illustrated embodiments (Figs. 2 and 3) comprise a catheter that extends into the tube lumen (i.e., a distal end 5 of jet catheter 4). This feature is further expressly recited in the pending claim language, i.e., "a first catheter…having a distal end extending into said tube lumen" (emphasis added). In each illustrated and the claim embodiment, the catheter extends into and therefore, at least partially, "obstructs" the tube lumen. In view of the above, the term unobstructed apparently does not necessarily mean free from any 
With respect to the rejections having Lethi as a primary reference, Applicant submits, "[The] Examiner's proposed modification of Lethi with the first catheter lumen being essentially the same configuration as the second catheter lumen disclosed by Lethi would deprive the means to inflate the cuff as taught by Lethi" (Remarks, pgs. 8-9). 
The examiner respectfully disagrees, as Applicant is arguing against a modification that has not been proposed. The rejection of record does not purpose to modify the air duct/lumen of Lethi (4b) into the claimed first lumen. Rather, the rejection of record proposes adding a first lumen and associated catheter opposing the existing second lumen and catheter of Lethi/Lethi as modified in view of the teachings of Connell. While such a modification may also suggest or necessitate relocating the air duct (4b) of Lethi to a different point along the circumference of the annular cylindrical wall (i.e., not directly across from lumen 5b), Lethi does not criticize, discredit, or otherwise discourage such a modification, merely indicating the air duct is preferably "within the walls of the tube" (col. 4, lines 8-17). 
With respect to the double patenting rejections, Applicant submits, "Applicant respectfully traverses, as the submission of a terminal disclaimer is premature prior to the indication of allowable subject mailer in at least one of the applications" (Remarks, pg. 10). 
In accordance with MPEP 804(I)(B)(1), "Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated." As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further 


/Meredith Weare/Primary Examiner, Art Unit 3791